DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
This is in response to application no. 17/500,497 filed on October 13, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “wherein each of the rear attachment system and the front attachment system comprises either a magnet or a non-magnetic ferric material.” In the claim each of the rear attachment system and the front attachment system optionally can be a magnet. The claim further recites “wherein at least one of the rear attachment system or the front attachment system comprises a magnet.” However in this case, the claim requires at least one of the rear attachment system or the front attachment system to be a magnet. It is unclear how the claim should be understood, thereby renders the claim indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Broadwell (US 9440597 B1).
Regarding claim 1, Broadwell discloses a magnetic license plate holder system comprising: a license plate comprising a rear side and an opposing front side (Figs. 1-6: first plate 22 or second plate 42); and a magnetic attachment system comprising : a rear attachment system (magnetic member 72) configured to be positioned between a license plate holder (receiving area 12) and the rear side of the license plate, while facing the rear side of the license plate (back side 66); and a front attachment system (magnetic member 72) configured to be facing the front side of the license plate (first plate 22, see Fig. 6); wherein the rear attachment system is configured to be releasably attached to the front attachment system (col. 3, lines 40-49: Vehicle dealers can use the temporary vehicle plate attachment system 10 to rapidly attach and detach temporary license plates to/from their vehicles… the dealer attaches the second plate frame 40 with a temporary license plate serving as the second plate 42); wherein each of the rear attachment system and the front attachment system comprises either a magnet or a non-magnetic ferric material (magnetic member 72); and wherein at least one of the rear attachment system or the front attachment system comprises a magnet (magnetic member 72).

The following are the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Ito (JP 2000132111 A) describes  a plate holder, and more particularly to a holder for easily and reliably mounting a plate used for display and sale of an automobile on a vehicle body.
MOROKUMA (JP 2004168270 A) describes a magnetic attachment means for attaching and detachably attaching the main plate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488